DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1-4 are pending and will be examined in the U.S. non-provisional application.  

Drawings

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the 
			an opening peripheral part of each slit (Claim 4, line 2)
must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to because
			To make it more clear to a reader of the specification which structure is the open end of the slit (511) each reference numeral “51” in Fig. 3 should instead be labeled as “511” (open end of the slit) with 51 designating the slit as shown in Examiner’s ANNOTATED Fig. 3 of the Specification below.  Additionally, with this correction being implemented, the reference numeral 511 shown in Fig. 6B can be removed because the arrowhead of the lead line for reference numeral 511 incorrectly points to a left portion of second vane (62) which is not an open end (511) of the slit (51), and
			the arrowhead of the lead line for reference numeral 54 designates a chamber of the vane pump as shown in Fig. 7A which is not a recessed portion (54) of the rotor (5).  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

    PNG
    media_image1.png
    424
    547
    media_image1.png
    Greyscale

Examiner’s ANNOTATED Fig. 3 of the Specification


Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested:
	VANE PUMP ARRANGED TO PRODUCE LARGE MAGNITUDE OIL WHIRL WITHIN A CHAMBER TO DECREASE EROSION OF LATERAL PLATE

The disclosure is objected to because of the following informalities:
		Figs. 7A and 7B are directed to a “comparative” whirl scenario example (¶s 0049 and 0050, especially ¶ 0049, line 2).  Previously in the description in ¶ 0035, however while not referencing Figs. 7A and 7B directly, “air bubbles gather in the center of a whirl of oil” which is undesired and which is described as “related art” (¶ 0035, line 3) implying this was a previously known phenomenon.  Thus, it is not understood if the comparative example of Figs. 7A and 7B is actually the related prior art (as described in ¶ 0035) OR if the whirl scenario of Figs. 7A and 7B was conceived by Applicants resulting from the knowledge of ¶ 0035 which then led Applicants to the vane pump arrangement of Figs. 6A and 6B that produces the larger whirl arrangement.	
	
		“is accommodated has an open end falling within a belt-shaped range” (¶ 0007, line 25) is not understood what this portion of the sentence actually means,
		“An opening peripheral part of each of the slits (51) in the rotor 5 is formed as a protrusion 53” (¶ 0026, lines 1 and 2) should be ‘An open end 511 of each of the slits 51 is formed in a corresponding protrusion 53 of the rotor 5’,
		“in the above embodiment,” (¶ 0050, lines 5 and 8 and ¶ 0051, line 1) should be ‘in the above embodiment of Figs. 1-6B,’ and
		“restrain occurrence of erosion more effectively” (¶ 0051, line 2) should be ‘restrain occurrence of erosion for vane pump 1 of Figs. 1-6B more effectively”, and
Appropriate correction is required.

Claim Rejections – 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In Regard to Claim 1 and claims dependent thereon and Claim 2/3/4
	The phrase “the pump chamber forming surface viewed from a rotation-axis direction of the rotor has a shape satisfying the following requirements i) and ii) (Claim 1, lines 22 and 23) in combination with requirements i) and ii) (Claim 1, lines 24-32) makes the claim indefinite in that it is not clear how an outer peripheral shape of the pump chamber forming surface (4a) of the lateral plate (4) as shown in Fig. 4 is actually satisfied/effected/formed by requirement i) which is directed to a center line of the groove width of the extension groove (45, Fig. 6A) defined in the pump chamber forming surface (4a) and ii) a requirement associated with a slit (51) defined in a rotor (5) which is a different element from surface (4a) in lateral plate (4).  Claims 2-4 also each recite the phrase the shape of the pump chamber forming surface viewed from the rotation-axis direction of the rotor satisfies requirement iii) (Claim 2) and requirement iv (Claim 3) and requirement v) (Claim 4) and so have a similar issue as described for Claim 1 and so are similarly rejected as Claim 1 above.  
	The phrase “is accommodated has an open end falling within a belt-shaped range” (Claim 1, lines 28 and 29) makes the claim indefinite in that it is unclear what this phrase actually means or is attempting to recite.  
	The element “a groove width of the base end part” (Claim 1, lines 29 and 30) in combination with the element “a groove width gradually narrowed from a base end part” (Claim 1, lines 16 and 17) makes the claim indefinite in that it is unclear if Applicant is trying to further limit a new element or is attempting to further limit an element previously recited.  
	The element “an opening peripheral part of each of the slits” (Claim 4, line 2) in combination with the element “an open end [of the slits] falling within a belt-shaped range” (Claim 1, lines 28 and 29) makes the claim indefinite in that it is unclear if Applicant is trying to further limit a new element or is attempting to further limit an element previously recited.  

NOTE:  35 U.S.C. 112 second paragraph issues are identified as described above.  The Examiner acknowledges that correction of these issues will change the scope of these rejected claims and all claims dependent therefrom.  Allowability of the claims will be considered after the 35 U.S.C. 112 issues have been corrected. 

Conclusion
Prior art of record not relied upon is considered pertinent to Applicants’ disclosure.  JP2012-137047A and JP2020-041466A each show elements and features that are representative of the state of the art prior to the filing date of Applicants’ disclosure.  Each reference above shows a protrusioned rotor where the protrusions cross through the notch/extension groove when the rotor rotates (Fig. 1 of ‘047A and see Fig. 6 of ‘466A), however, like the comparative example Figs. 7A and 7B in the application, the inclination of the extension groove in these respective references does not approach the rotation axis of the rotor on the distal end part side in the rotation direction rather than the base end part side like is shown in embodiment of Figs. 4-6B of the application.    

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to PAUL WILLIAM THIEDE whose telephone number is (313)446-4907.  The Examiner can normally be reached on M-F 8:30 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Essama Omgba can be reached on 469-295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAUL THIEDE/
Examiner, Art Unit 3746
Monday September 12, 2022
/DOMINICK L PLAKKOOTTAM/Primary Examiner, Art Unit 3746